Case 3:21-mj-01383-JRK Document1 Filed 08/11/21 Page 1 of5 PagelID 1

AO (Rev. 5/85) Criminal Complaint

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

v. Case No. 3:21-mj- (483-JRK

JOSE AGUILAR-GARCIA

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about July 4, 2021, in Duval
County, in the Middle District of Florida, the defendant,

a citizen of Guatemala and an alien in the United States, was found

unlawfully present in the United States without first having obtained the

consent of the Attorney General or the Secretary of Homeland Security for
the United States to apply for admission to or re-enter the United States
after having been deported and removed from the United States on or about

March 15, 2017, July 14, 2017, October 30, 2017, and September 26, 2018,
in violation of Title 8, United States Code, Section 1326. I further state that ama
Deportation Officer for the Department of Homeland Security, Immigration and

Customs Enforcement, and that this Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes ONo /

 
     

Signature of Complamrant

Abraham De Leon-Colon
Sworn to before me and subscribed in my presence,

on August i 2021 at Jacksonville, Florida

JAMES R. KLINDT )\ ae A. Kk Dee ty

United States Magistrate Judge i
Name & Title of Judicial Officer Jn of Judicial Officer

 

 

~
Case 3:21-mj-01383-JRK Document1 Filed 08/11/21 Page 2 of 5 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Abraham De Leon-Colon, being a duly sworn and appointed Deportation
Officer for the Department of Homeland Security, Immigration and Customs
Enforcement (“ICE”), hereby make the following statement in support of the
attached criminal complaint.

1. Your affiant has been a Deportation Officer for ICE since 2011 and
before that was an Immigration Enforcement Agent with ICE since 2007. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints and
arrest warrants.

2, As part of an immigration investigation, your affiant was advised of the
following facts by Officer Brunson of the Jacksonville Sheriff's Office. Officer
Brunson is assigned to the 287(g) program at the Duval County Pretrial Detention
Facility in Duval County, in the Middle District of Florida. The 287(g) program was
authorized under section 287(g) of the Immigration and Nationality Act and permits
a state officer to be deputized “to perform a function of an immigration officer in
relation to the investigation, apprehension, or detention of aliens in the United States
....” 8US.C. § 1357(g).

3 Officer Brunson advised your affiant that on July 4, 2021, he was

notified that an individual who identified himself as JOSE AGUILAR-GARCIA
Case 3:21-mj-01383-JRK Document1 Filed 08/11/21 Page 3 of 5 PagelD 3

had been booked into the Duval County jail and had stated during the booking
process that he was born in Guatemala on a date in October, 1996. Officer Brunson
ran immigration service computer checks for a Guatemalan citizen named JOSE
AGUILAR-GARCIA and the computer checks showed no record that a
Guatemalan citizen with that name had ever been legally admitted into the United
States.

4. On the same date, Officer Brunson entered AGUILAR-GARCIA’s
fingerprints into a biometric identification system that compared his fingerprints with
the fingerprints of individuals who had been previously encountered by immigration
authorities. The system returned a match and reflected that AGUILAR-GARCIA
had been previously encountered and had been assigned an Alien Registration
number (“A-number”). Officer Brunson then conducted additional ICE computer
checks using the A-number and the records reflected that AGUILAR-GARCIA is a
citizen of Guatemala who has been previously deported or removed from the United
States to Guatemala on four occasions. Officer Brunson lodged an ICE detainer
against AGUILAR-GARCIA with the Duval County jail.

o On July 30, 2021, the Duval County jail notified ICE Jacksonville that
the local charges for AGUILAR-GARCIA were resolved and that he was ready to be
picked up on the ICE detainer. On the same date, AGUILAR-GARCIA was
administratively arrested and transported into ICE custody at the Baker County jail

in Macclenny, Florida.
Case 3:21-mj-01383-JRK Document1 Filed 08/11/21 Page 4 of 5 PagelD 4

6. On August 2, 2021, your affiant reviewed the Alien Registration file
(“A-file”) for AGUILAR-GARCIA. An A-file is a central file maintained by
immigration agencies that contains documents related to the interactions and
encounters of United States immigration authorities with an alien. Documents in the
A-file confirmed that AGUILAR-GARCIA is a citizen of Guatemala who has been
previously deported or removed from the United States to Guatemala on four
occasions: on March 15, 2017, through Miami, Florida, on July 14, 2017, through
Mesa, Arizona, on October 30, 2017, through El Paso, Texas, and on September 26,
2018, through Miami, Florida. The A-file contained no record that AGUILAR-
GARCIA had ever applied for or received permission from the Attorney General or
the Secretary of Homeland Security for the United States to re-enter the United
States since the time of his last removal.

di On August 2, 2021, at approximately 2:40 p.m., your affiant advised
Assistant United States Attorney Arnold B. Corsmeier of the foregoing facts and he
authorized criminal prosecution of AGUILAR-GARCIA.

Based upon the foregoing facts, your affiant believes there is probable cause to
establish that JOSE AGUILAR-GARCIA is a citizen of Guatemala who has been
found unlawfully present in the United States without first having obtained the
consent of the Attorney General or the Secretary of Homeland Security for the

United States to apply for admission to or to re-enter the United States after having
Case 3:21-mj-01383-JRK Document1 Filed 08/11/21 Page 5 of 5 PagelID 5

been deported or removed from the United States, in violation of Title 8, United

States Code, Section 1326.

 

 

Abraham De Leon-Colon, Deportation Officer
U.S. Immigration and Customs Enforcement
Jacksonville, Florida
